7XAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the Final Office Action on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Judith C. Crowley (Reg. No. 35,091) on 12/17/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 22, 42, 43 and 44 and cancel claims 1-21, 26-33 and 37 as follows:

--1-21. (Canceled).--

--22. (Currently Amended) A current sensor comprising:
a lead frame comprising a first portion forming a conductor and a second portion comprising a plurality of signal leads;
an insulation layer in contact with the conductor;
a shield layer comprising a conductive material including at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer;
a semiconductor substrate having a first surface disposed proximal to the shield layer and a second opposing surface disposed distal from the shield layer and supporting a magnetic field sensing element, wherein the shield layer extends beyond an edge of the first surface of the semiconductor substrate and is configured to shunt noise away from the semiconductor substrate; [[and]]
a wire bond configured to couple the shield layer to at least one of the plurality of signal leads to shunt the noise to the at least one of the plurality of signals leads; and
a bond pad on a portion of the shield layer that extends beyond the edge of the first surface of the semiconductor substrate, wherein the wire bond is coupled between the bond pad and at least one of the plurality of signal leads.-- 



--37. (Canceled).--

--42 (Currently Amended) The current sensor of claim [[37]] 22, wherein the wire bond is directly coupled between the bond pad and the at least one signal lead.--

--43. (Currently Amended)  The current sensor of claim [[37]] 22, further comprising a second bond pad on the at least one signal lead, wherein the wire bond is coupled between the bond pad on the shield layer and the second bond pad.--

--44. (Currently Amended) A current sensor comprising:
a lead frame comprising a first portion forming a conductor and a second portion comprising a plurality of signal leads;
an insulation layer in contact with the conductor;
a shield layer comprising a conductive material including at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer;
a semiconductor substrate having a first surface disposed proximal to the shield layer and a second opposing surface disposed distal from the shield layer and supporting a magnetic field sensing element 
wherein shield layer is configured to shunt noise away from the semiconductor substrate;
a wire bond coupled between a first bond pad disposed on the shield layer and a second bond pad disposed on at least one of the plurality of signal leads to shunt the noise to the at least one of the plurality of signals leads.-- 



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 22-24, 34-36 and 38-55 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 11/17/2021, with respect to the rejection of independent claims 22 and 44 have been fully considered and finds the claims allowable because of the amendment filed on 11/17/2021 with Examiner’s amendment dated on 12/17/2021. 


Applicant argues on page 10-14 of the remarks, filed on 11/17/2021 regarding the rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Milano et al. (US 20130020660 A1) in view of  Zhu et al. (US 20060087314 A1) and claim 44 under Milano et al. (US 20130020660 A1), Zhu et al. (US 20060087314 A1) and Taylor et al. (US 20080297138 A1), that, “Milano, whether taken separately or in combination with Zhu, neither describes nor suggests at least “a shield layer comprising... at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer ... a semiconductor substrate ... wherein the shield layer extends beyond an edge of the first surface of the semiconductor substrate ... and a wire bond configured to electrically couple the shield layer to at least one of the plurality of signal leads” as set forth in Claim 22……(Remarks Page 10)…
As such, Applicant respectfully points out that the Milano layer 66b' does not provide the claimed “shield layer” as Milano layer 66b' does not comprise a conductive material (of the claimed metalized types or otherwise) with which noise can be shunted to a reference potential and, rather than being “spaced from the conductor by the insulation layer,” layer 66b' is itself an insulation layer (Remarks Page 11)……
Notwithstanding the above, and in an effort to clarify and advance prosecution, Applicant has amended Claim 44 in a manner similar to Claim 22. It is respectfully submitted that Claim 44 is patentable over Milano and Zhu for reasons discussed above in connection with Claim 22. It is further submitted that Taylor does not overcome the deficiencies of the Milano and Zhu references (Remarks Page 13).”

Applicant’s argument filed 11/17/2021 regarding rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Milano et al. (US 20130020660 A1) in view of Zhu et al. (US 20060087314 A1) and claim 44 under Milano et al. (US 20130020660 A1), Zhu et al. (US 20060087314 A1) and Taylor et al. (US 20080297138 A1) is persuasive because of the amendment filed on 11/17/2021 and with the examiner’s amendment dated 12/17/2021. Therefore, the rejection of Claims 22 and 44 has been withdrawn because of the amendment filed on 11/17/2021 and with the examiner’s amendment dated 12/17/2021. Therefore, the rejection of independent claims 22 and 44 has been withdrawn.

Claims 22-24, 34-36 and 38-55 are allowed as set forth below. 

Regarding claim 22, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a shield layer comprising a conductive material including at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer;
……….wherein the shield layer extends beyond an edge of the first surface of the semiconductor substrate and is configured to shunt noise away from the semiconductor substrate; 
a wire bond configured to couple the shield layer to at least one of the plurality of signal leads to shunt the Noise to the at least one of Mie plurality of signals leads; and
a bond pad on a portion of the shield layer that extends beyond the edge of the first surface of the semiconductor substrate, wherein the wire bond is coupled between the bond pad and at least one of the plurality of signal leads

Milano et al. (US 20130020660 A1), Zhu et al. (US 20060087314 A1) and Taylor et al. (US 20080297138 A1) are regarded as the closest prior art to the invention of claim 22. Milano discloses. “A current sensor includes a lead frame having a first portion comprising current leads connected to form a current conductor to carry a primary current and a second portion  As can be seen in FIG. 4A, the current sensor 50' has a lead frame 52' with a first portion 52a' and a second portion 52b' in Figure 4B. The first portion 52a' provides a current conductor with primary current leads or pins 54' and the second portion 52b' provides signal leads 56' (Paragraph [0054] Line 11-15). Second layer of insulative thin layer is considered as the shield layer) (Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b' (Paragraph [0054] Line 26-30). Disposed between the die 58' and the current conductor 52a' is an insulation structure 64'. Like the insulation structure 64 from FIG. 3A-3C, the insulation structure 64' is formed by two layers of insulating thin sheet material, a first layer 66a' and a second layer 66b' (Paragraph [0054] Line 26-30). Figure 4C shows the shield layer [66b'] extends beyond an edge of the first surface of the semiconductor substrate [58']; Like the insulation structure 64 from FIGS. 3A-3C, the insulation structure 64' is dimensioned to include an overhang portion that extends beyond the primary conductor 52a' (Paragraph [0055] Line 1-3). Figure 5; FIG. 5 shows the first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a (Paragraph [0060] Line 1-5). The first tape layer 66a (or 66a') includes a first polyimide film layer 80a and a first adhesive layer 82a. The second tape layer 66b (or 66b') includes a second polyimide film layer 80b and a second adhesive layer 82b. From bottom to top the order of the layers is adhesive layer 82a (which is in contact with the current conductor 52a), the polyimide film layer 80a, the adhesive layer 82b and the polyimide film layer 80b. The die 58 (or 58') is in contact with the polyimide film layer 80b (Paragraph [0060] Line 4-12). From bottom to top the order of the  The electromagnetic shield 1008 includes a shielding portion 1100, a conductor portion 1012, and a bonding pad 1014 (Paragraph [0185] Line 4-6). A bonding wire 1016, or another bonding method, can couple the bonding pad 1014 to the first surface 1002a of the substrate 1002 (Paragraph [0185] Line 8-11). The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to  “a shield layer comprising a conductive material including at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer; ……….wherein the shield layer extends beyond an edge of the first surface of the semiconductor substrate and is configured to shunt noise away from the semiconductor substrate; a wire bond configured to couple the shield layer to at least one of the plurality of signal leads to shunt the noise to the at least one of the plurality of signals leads; and a bond pad on a portion of the shield layer that extends beyond the edge of the first surface of the semiconductor substrate, wherein the wire bond is coupled between the bond pad and at least one of the plurality of signal leads” and also in combination with all other elements in claim 22 distinguish the present invention from the prior art references. 
 
Claims 23-24, 34-36 and 38-43 are allowed by virtue of their dependence from claim 22. 

Regarding claim 44, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a shield layer comprising a conductive material including at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer;
………
wherein shield layer is configured to shunt noise away from the semiconductor substrate;
a wire bond coupled between a first bond pad disposed on the shield layer and a second bond pad disposed on at least one of the plurality of signal leads to shunt the noise to the at least one of the plurality of signals leads.

The most pertinent prior art of record to Milano et al. (US 20130020660 A1), Zhu et al. (US 20060087314 A1) and Taylor et al. (US 20080297138 A1), failed to specifically teach the invention as claimed. However, the invention of Milano, Zhu and Taylor, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a shield layer comprising a conductive material including at least one of a metalized tape or a metalized Mylar® spaced from the conductor by the insulation layer; ……wherein shield layer is configured to shunt noise away from the semiconductor substrate; a wire bond coupled between a first bond pad disposed on the shield layer and a second bond pad disposed on at least one of the plurality of signal leads to shunt the noise to the at least one of the plurality of signals leads.” and also in combination with all other elements in claim 44 distinguish the present invention from the prior art. 

Claim 45-55 are allowed by virtue of their dependence from claim 44. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866